Citation Nr: 1029748	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  05-21 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Entitlement to service connection for coronary artery disease and 
hypertension, to include as secondary to service connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg 
Florida.  

In February 2008 the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

In an April 2008 decision, the Board denied the Veteran's appeal 
as to service connection for heart disease with hypertension, to 
include as secondary to post-traumatic stress disorder (PTSD).  
The Veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Veterans Court).  

In a January 2010 Memorandum Decision, the Veterans Court 
reversed the Board's April 2008 decision that the preponderance 
of the medical evidence was against a finding of medical nexus, 
reversed the Board's denial of service connection for coronary 
artery disease and hypertension secondary to his service-
connected PTSD, and remanded the case for assignment of 
appropriate disability ratings.  


FINDING OF FACT

The Veteran has coronary artery disease and hypertension due to 
his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease 
and hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2009).  
REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Court has reversed a factual determination of 
the Board. 

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a service 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

In April 2003, the Veteran filed a claim for entitlement to 
service connection for PTSD.  In an associated statement, the 
veteran indicated that he suffered from heart disease, and, in 
subsequent statements, he reported hypertension and submitted 
evidence going to an association between these claimed disorders 
and his PTSD

Evidence of record establishes that the Veteran has had the 
claimed conditions since prior to when VA received his claim.  In 
that regard, September 2001 treatment notes signed by "D.P.", 
M.D. include a medical history of hypertension, October 2001 and 
March 2002 discharge summaries from Sarasota Memorial Hospital 
includes findings of coronary artery disease, and Dr. D.P stated 
in a June 2004 letter that the Veteran has known hypertension and 
coronary artery disease.  

The Veteran has not contended that his heart disease with 
hypertension manifested during service or within one year of 
separation from service.  This case turned on whether those 
conditions are etiologically related to his service-connected 
PTSD.  Medical opinions favorable and unfavorable on this point 
are of record.  

Guiding factors in evaluating the probity of a medical opinion 
are whether the opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles and 
methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

In a June 2004 letter, "V.E.", M.D., stated "[the Veteran] is 
being treated for Post Traumatic Stress, which is contributing to 
his depression and hypertension."  

In a June 2003 progress note, Dr. D.P., the Veteran's 
cardiologist stated that the Veteran developed an episode of 
hypertension "at a time when he was under increased stress as he 
was having some post traumatic stress from when he was in Vietnam 
secondary to the Iraqi war.  He was place on Accupril."  

In a letter dated in June 2004, Dr. D.P. stated: 

His posttraumatic stress is contributing to 
his hypertension as well as his coronary 
artery disease secondary to the increased 
stress on his overall system.  His recent 
episode of increased posttraumatic stress 
has also resulted in an increase in his 
blood pressure over his baseline with 
pressure today measuring 130/76, where he 
was 102/64 on the same medications in 
November of this past year.  Additionally, 
he also has been developing some recurrent 
chest discomfort that may represent 
progressive disease, which may also be 
secondary to his increased posttraumatic 
stress and will be investigated further.

In a letter dated in August 2005, Dr. D.P. provided the following 
opinion:

I have reviewed [the veteran's] treatment 
for posttraumatic stress syndrome, and he 
is recognized case of posttraumatic stress 
syndrome through the VA.  This increased 
stress is causing increased progression of 
his coronary artery disease as well as his 
hypertension as it is well known that at 
any type of physical or mental stress is a 
known risk factor for progressive coronary 
disease as well as hypertension.  [the 
Veteran's] posttraumatic stress disorder is 
70 % of his disability, and clearly this is 
a large contributing factor to his 
undergoing treatment for coronary artery 
disease as well as hypertension.  

In his August 2005 letter, Dr. D.P. stated that the Veteran's 
"increased stress is causing increased progression of his 
coronary artery disease as well as his hypertension as it is well 
known that at any type of physical or mental stress is a known 
risk factor for progressive coronary disease as well as 
hypertension."  

In a VA psychiatric examination conducted in November 2004 there 
are statements relevant to this claim.  In the report of that 
examination, the examiner referred to the letter from Dr. V.E., 
which stated that the Veteran's PTSD contributed to the his 
depression and hypertension, and a June 2004 treatment update 
note from "L.B.", PhD. stating that the Veteran was totally 
disabled due to his PTSD.  The November 2004 examiner stated that 
"these letters just strengthen that feeling and that is also, I 
feel I must concur with this, that his unemployability is due to 
his postraumatic stress disorder in concurrence with those 
letters and their rationale are clearly stated in those 
letters."  

In a letter received in July 2006, Dr. L.B., reported that 
"[t]he relationship between PTSD and cardiovascular disease has 
been documented since the Civil War when it was called 'War 
Heart.'"  Dr. L.B. refers to an article, "PTSD May Result in 
Heart Disease", for support of her opinion.  Dr. L.B. also 
refers to a book she cites as "Anger in Veterans with PTSD; 
Implications for Long-term Cardiovascular, by Zimering, et al 
(1998)" in which she states "he discussed the empirical 
advances in the study of PTSD, anger and cardiovascular 
disease."  Dr. L.B pointed to the Iraq war and VA's own 
literature as support that there is a causative relationship 
between PTSD and coronary disease.  Dr. L.B. stated as follows:  

the susceptibility to cardiomyopathy for 
PTSD results from demonstrated biological 
alterations such as sympathetic hyper-
reactivity, adrenergic dysregulation, 
endocrine abnormalities, opiod 
dysregulation and altered immunologic 
mechanisms.  The crucial cumulative and 
interaction effects between each biological 
and psychological factors contribute to the 
factors in which PTSD promotes poor cardiac 
health.  

The Veteran has also submitted an undated newspaper article from 
the New York Times.  This article refers to a study which began 
in 1986 and continued for more than 10 years, thus showing the 
article to be dated sometime past 1996.  The article states that 
the study "is the first to demonstrate an association between 
heart disease and symptoms of post traumatic stress disorder 
while controlling for many of the variables that might effect 
risk."  The article refer to the study stating "[t]hese 
results, the authors suggest, mean that people with more symptoms 
of the stress disorder are not simply prone to reporting aches 
and pains but actually at higher risks for disease."  

In May 2007, the Veteran's claims file was reviewed by a VA 
physician who then rendered an opinion as to whether there is any 
relationship between the Veteran's PTSD and his claimed 
disabilities.  That physician's opinion was as follows:  

Although there is some suggestion in the 
literature and among experts that PTSD 
could contribute to hypertension, heart 
disease, and even the development of 
shingles, it is by no means conclusive and 
there are many studies that would say that 
this has not happened and experts are in no 
way in agreement that PTSD is a risk factor 
or a worsening factor for any of these 
conditions.  In this individual case, I see 
no reason to say why it would be such a 
special case in this condition.  So with 
much of the literature being non-supportive 
and experts not in agreement that this 
happens, it would be speculation at this 
time to relate the veteran's hypertension, 
heart disease, and shingles to his PTSD or 
say that they provided any significant 
worsening of these conditions.

As to May 2007 examination report, which was unfavorable to the 
Veteran's claim, the Veterans Court noted that the although the 
physician stated that he had read the opinions submitted by the 
Veteran he did not comment on such evidence or indicate that he 
had read any of the articles or literature that the other experts 
cited.  The Veterans Court noted that although the VA physician's 
report held forth as if he was intimately familiar with the 
literature, he had made no specific reference to any medical 
literature.  In this regard, the Board must note that it is 
unaware of any Court determination that an examiner must (or even 
should) cite to specific medical literature to provide an opinion 
in a case.  It appears clear that the Court is evaluating the 
probative value of the opinion. 

With regard to statement of the Court that the Board found the 
opinion of Dr. "L.B." "dated" because of the reference to the 
Civil War and that this Board finding was somehow "absurd",  
the Board can find no reference in its April 2008 decision to 
this type of finding.  In April 2008, regarding the opinion of 
Dr. B., the Board stated as follows:  

Dr. L.B. reports that "[t]he relationship between PTSD and 
cardiovascular disease has been documented since the Civil 
War when it was called 'War Heart.'"  This may be 
historically true, but a colloquial phrase originating 
during the Civil War does not provide meaningful support for 
a theory that heart disease in this veteran is related to 
PTSD, whether as applied to aggravation or causation.  The 
critical question is not if PTSD could cause another 
problem, but if it did in this veteran.  Her use of this 
historical term to support her conclusions reduces the 
probative value of her opinion because it shows her opinion 
to be based more on public perception, rather than rooted in 
objective tested research or an evaluation of the veteran in 
this case.  

In this regard, the Board once again states the fact that the 
issue of whether PTSD may cause coronary artery disease and 
hypertension is not in dispute by the Board, the RO, or anyone 
else.  The critical question, in this case, is whether it is at 
least as likely as not that the Veteran's PTSD has caused 
coronary artery disease and hypertension.  In this regard, the 
Board found Dr. L.B. citations to works that indicate that PTSD 
"may" cause heart disease (for example, Dr. L.B. refers to an 
article, "PTSD May Result in Heart Disease", for support of her 
opinion) only undermines her opinion because the evidence she 
uses was, at best, speculative (citing a fact that is not in 
dispute - that PTSD "may" cause heart disease), using the word 
"may", and hence providing no more solid foundation for her 
conclusions.  The Court itself, as cited by the Board in April 
2008, in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), found that 
medical evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder or 
any such relationship.  In Bloom v.West, 12 Vet. App. 185 (1999), 
also cited by the Board in April 2008, the Court found 
unpersuasive the unsupported physician's statement that the 
veteran's death "could" have been caused by his time as a 
prisoner of war.  Finally, in Stegman v. Derwinski, 3 Vet. App. 
228 (1992), also cited by the Board in April 2008, the Court held 
that evidence favorable to the veteran's claim that did little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure was insufficient to 
establish service connection.  

Referring to Nieves Rodgriguez in that the probative value of an 
opinion is based in part on whether the medical professional was 
sufficiently informed of the facts and data, the Veterans Court 
concluded that the Board was "left without an independent 
medical basis to evaluate that evidence" submitted by the 
Veteran in support of his claim.  The Court appears to suggest 
that the medical opinion of May 2007 is "nonevidence", but this 
is unclear. 

In this regard, the Board must note that the decision in Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008), cited as the 
basis to find that the failure of the VA medical report to 
discuss the Veteran's evidence left the Board "without an 
independent medical basis to evaluate that evidence" 
notwithstanding the fact that the VA examiner cited the fact that 
he reviewed the C-file (specifically citing the letters from 
"Dr. [I.], Dr. [B.], and [the Veteran's] cardiac doctors, Dr. 
[S.] and Dr. [L.B.].") was issued by the Court eight months 
after the Board issued a decision in this case.   

The Court, in its January 2010 decision, stated that this 
decision does not "purport to resolve any ongoing controversy on 
the subject of the relationship between heart ailments and 
PTSD."  However, one of the concerns the Board had in relying on 
the medical opinion of Dr. D.P. was that it was overly broad, 
suggesting that because the Veteran has PTSD his coronary disease 
must be associated with this disability (see August 2005 letter 
of Dr. D.P.).  As the Board stated in April 2008: 

More importantly, the reasoning employed in the August 2005 
letter significantly lessens the probative weight of that 
letter and impacts negatively on the other statements by this 
physician.  In that letter, Dr. D.P. abandoned his 
speculative language and asserted that the veteran's PTSD is 
causing progression of his coronary artery disease and his 
hypertension.  However, irrespective of the medical aspect or 
certainty of that opinion, Dr. D.P. supports the opinion with 
overly broad generic reasoning that ultimately rests on a 
foundation of "it is well known."  

In any event, the Veterans Court reversed the Board's denial of 
service connection for coronary artery disease and hypertension 
secondary to the Veteran's PTSD and remanded the case for 
assignment of appropriate disability ratings.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the Veterans Court has ordered service connection for the 
claimed disabilities.  Hence, there can be no prejudice to the 
Veteran as to any notice deficiencies other than, perhaps, 
deficiencies in the notice regarding disability ratings and 
effective dates.  Notice was provided to the Veteran as to those 
elements in a May 2006 letter sent to him from the RO.  Although 
there is a defect in the timing of that letter the Veteran has 
had a sufficient opportunity to provide evidence and argument as 
to those elements.  Moreover, the Veteran will have an 
opportunity to appeal any assignment of effective dates and/or 
disability ratings once the RO assigns such in the first 
instance.  Hence the Board concludes that the timing of the 
notice is not prejudicial to the Veteran.  

ORDER

As the Veterans Court has reversed the Board's April 2008 denial 
of service connection for coronary artery disease and 
hypertension secondary to service connected PTSD, the RO must 
issue a rating decision assigning appropriate disability ratings.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


